Title: To James Madison from Cyrus Griffin, [ca. 12] May 1788
From: Griffin, Cyrus
To: Madison, James


My Dear Sir
N: york [ca. 12] may [1788]
According to your directions I shall pay the proper regard to the particulars mentioned in [your] letter of april 20th.
Mr Paradise was embarked before that letter got to hand—and carried with him all the debates, pamphlets &c to mr. Jefferson. I will enclose to you the massachusets debates by the first opportunity to Richmond.
Be so good to inform me when you will set out to Richmond that I may direct my letters accordingly.
The packet brought no Intelligence of any moment—the whole was retailed in the news-papers—tho I supposed mr Jefferson’s letters to you might have contained more than his short one to Congress.
Nothing is talked of in London but the Trial of mr Hastings—the proofs are so strong against him, and the oratory of mr Burke so potent that in all probability he must suffer.
The Dauphin still continues very ill.
The marchioness received your Comts. with great pleasure—she & the Count most cordially return them. The lady has procured a negroe Girl, and only wants a Boy in order that they may breed to use her own language.
Only seven states yet—certainly this week we shall have nine. I am dear Sir with great respect & esteem your affect. humble servant
C Griffin
